Case 2:19-cv-01327-NR Document 17-8 Filed 01/02/20 Page 1 of 4

EXHIBIT F

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8"" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005
Case .2:19-cv-01327-NR Document 17-8 Filed 01/02/20 Page 2 of 4

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17; United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the-Copyright Office records,

A Gey

Lie States Register of Copyrights and Director

Registration Number

VA 2-176-197

Effective Date of Registration:
October 31, 2019

Registration Decision Date:
November 01, 2019

Copyright Registration for a Group of Published Photographs
Registration issued pursuant to 37 C.F.R. § 202. 4(i)

mien Be For-Photographs Published:

Title

Seplember 12, 2019 to September 30; 2019: - gah ae, gt P ee merempesteate

 

Title of Group:
Number of Photographs in Group:

Completion/Publication

Military Sexual Trauma Movement takes on Washington D.C,
28

 

Year of Completion:

Earliest Publication Date in Group:
Latest Publication Date in Group:
Nation of First Publication:

2019

September 12, 2019
September 30, 2019
United States

 

 

Author
e Author; Military Sexual Trauma Movement Inc,
Author Created: photographs
Work made for hire: Yes
oe en Citizen of: United States a
Domiciled-in: — United States
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Military Sexual Trauma Movement Inc.
9K White Gate Drive, Wappingers Falls, NY 12590

 

Name:
Certification

Janelle Marina Mendez

 

Page 1 of 2
Case: 2:19-cv-01327-NR . Document 17-8 Filed 01/02/20 Page 3 of 4

 

Name: Janelle Marina Mendez
Date: ~ October 08, 2019
Correspondence: Yes 4
Copyright Office notes: Regarding title information: Deposit contains complete list of titles that

correspond to the individual photographs included in this group.

Regarding group registration: A group of published photographs may be
registered on one application with one filing fee only under limited
circumstances. ALL of the following are required: 1. All photographs (a) were
created by the same author AND (b) are owned by the same copyright claimant
AND (c) were published in the same calendar year AND 2. The group contains
750 photographs or less AND 3. A sequentially numbered list of photographs
containing the title, file name and month of publication for each photograph
included in the group must be uploaded along with other required application
materials. The list must be submitted in an approved document format such as
-XLS or .PDF. The file name for the numbered list must contain the title of the
group and the Case Number assigned to the application.

Page 2 of 2
Case 2:19-cv-01327-NR Document 17-8 Filed 01/02/20 Page 4 of 4

From: Janelle Marina Mendez

To: Robert Androsiglio

Subject: Copyright Confirmation of Receipt
Date: Friday, October 25, 2019 2:56:21 PM

 

wonnnnn n= Forwarded message ---------

From: Copyright Office <noreply@loc.gov>
Date: Tue, Oct 8, 2019, 10:02 PM

Subject: Confirmation of Receipt

To: <janelle.m.mendez@gmail.com>

THIS IS AN AUTOMATED EMAIL - PLEASE DO NOT REPLY.

Your Application and payment for the work Military Sexual Trauma Movement takes on
Washington D.C. were received by the U.S.Copyright Office on 10/8/2019.

PLEASE NOTE: Your submission is not complete until you upload or mail the material you
are registering. To do so, logon to https://eco.copyright.gov/eService_enu/ and click on case
number 1-8142781329 in the Open Cases table. Follow the instructions to either upload a
digital copy or mail a physical copy (with shipping slip attached) of the work being registered.
Additional instructions and requirements for submitting the material being registered can be

found at http://www.copyright.gov/eco/tips/.

SHIPPING SLIPS: If you mail physical copies of the material being registered, the effective
date of registration will be based on the date on which we receive the copies WITH
CORRESPONDING SHIPPING SLIPS ATTACHED.

A printable copy of the application will be available within 24 hours by clicking the My
Applications link in the left top most navigation menu of the Home screen.

You may check the status of this claim via eCO using this number 1-8142781329. If you have
questions or need assistance, Copyright Office contact information can be found at

United States Copyright Office
